Judgment, Supreme Court, Bronx County (Irwin M. Silbowitz, J.), entered on February 5, 1986, unanimously modified, on the law and the facts, and a new trial ordered solely on the issue of damages awarded on the cause *571of action for wrongful death and otherwise affirmed, without costs or disbursements, unless plaintiff, within 20 days after service upon his attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict on the cause of action for wrongful death to $250,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so reduced, is affirmed, without costs or disbursements.
After review of the record, the damages with respect to the action for wrongful death appear to us to be excessive to the extent indicated. Concur—Ross, J. P., Fein, Milonas, Kassal and Wallach, JJ.